Broyles, O. J.
1. The court did not err in any of its rulings upon the pleadings.
2. The verdict was amply authorized by the evidence; and as the motion *474for a new trial contained tlie usual general grounds only, tlie refusal to grant a new trial was not error.
Decided June 19, 1931.
Zaclt Arnold, A. M. Zellner, II. A. Wilkinson, for plaintiff in error.
James W. Harris, B. L. Williams, Jr., Bennet ■& Peacock, contra.

Judgment affirmed.


Luhe, J., concurs. Bloodworth, J., absent on account of illness.